Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 1/26/2021 under 37 CFR 1.131 has been considered.
Applicant’s arguments with respect to claims 6-8 have been considered but are moot because the arguments do not apply to any of the references as being used in the current rejection.
Claim 9 has been added.
DETAILED ACTION
This action is responsive to application No. 16482986 filed on 08/01/2019.
Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449.  These IDS has been considered.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Election/Restrictions
Applicant’s election without traverse of 6-8 in the reply filed on 09/23/2020 is acknowledged.
Claim Rejections - 35 USC § 112
The 112(b) rejection has been withdrawn in view of the amendment.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2017/0336035) in view of Kawaguchi et al. (US 2015/0327446).
Regarding Independent claim 6, Lin et al. teach a LED package comprising:
an LED element (Fig. 6, element 12) mounted on the substrate (Fig. 6, element 10); 
a first resin filled (Figs. 5, 5A & 6, element 321) on the substrate to seal the LED element, the first resin containing wavelength conversion particles (Figs. 5, 5A & 6, element 30’) configured by forming a coating layer on at least part of a surface of each phosphor particle (the limitation “by forming a coating layer on at least part of the surface of each phosphor particle” is a product by process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 
a protective layer (Fig. 6, encapsulant 43) covering a surface of the first resin and made of a second resin not containing the wavelength conversion particles, wherein 
the surface of the first resin includes broken surfaces of the wavelength conversion particles , whose coating layers are cut (paragraph 0030 discloses cut phosphor 30’) or ground, and 
the surface of the first resin is protected by the second resin (Figs. 5, 5A & 6).
Lin et al. do not explicitly disclose the first resin being transparent or translucent.
Kawaguchi et al. teach a LED package comprising an LED element (Fig. 1, element 11) mounted on the substrate (Fig. 1, element 2A); a first resin filled (Fig. 1, element 12b) on the substrate to seal the LED element, the first resin being transparent (paragraph 0048) or translucent and containing wavelength conversion particles (Fig. 1, element 12a), a protective layer (Fig. 1, element 13) covering a surface of the first resin and made of a second resin not containing the wavelength conversion particles.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teachings Lin et al. according to the teachings of Kawaguchi et al. with the motivation to increase light extraction efficiency, without increasing an area for mounting (paragraph 0025).
Regarding claim 8, Lin et al. modified by Kawaguchi et al. teach wherein the second resin is a transparent (paragraph 0051) or translucent resin.
Regarding Independent claim 9, Lin et al. teach a LED package comprising:
a substrate (Fig. 6, element 10);

a first resin filled (Figs. 5, 5A & 6, element 321) on the substrate to seal the LED element, the first resin containing wavelength conversion particles (Figs. 5, 5A & 6, element 30’) configured by forming a coating layer on at least part of the surface of each phosphor particle (the limitation “by forming a coating layer on at least part of the surface of each phosphor particle” is a product by process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695,698,227 USPQ 964, 966 (Fed. Cir. 1985), MPEP §2113) which converts the wavelength of light emitted from the LED element: and 
a protective layer (Fig. 6, encapsulant 43) not containing the wavelength conversion particles, and covering surfaces of the wavelength conversion particles whose coating layers are cut (paragraph 0030 discloses cut phosphor 30’) or ground.
Lin et al. do not explicitly disclose the first resin being transparent or translucent.
Kawaguchi et al. teach a LED package comprising an LED element (Fig. 1, element 11) mounted on the substrate (Fig. 1, element 2A); a first resin filled (Fig. 1, element 12b) on the substrate to seal the LED element, the first resin being transparent (paragraph 0048) or translucent and containing wavelength conversion particles (Fig. 1, element 12a), a protective layer (Fig. 1, element 13) covering a surface of the first resin and made of a second resin not containing the wavelength conversion particles.
.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2017/0336035) in view of Kawaguchi et al. (US 2015/0327446) and further in view of Kim et al. (US 2018/0287020).
Regarding claim 7, Lin et al. modified by Kawaguchi et al. teach all of the limitations as discussed above.
Lin et al. modified by Kawaguchi et al. do not explicitly disclose wherein the second resin contains a scattering agent.
Before the effective filling date of the invention it was well known in the art for a resin to comprise of a scattering agent as shown by Kim et al. in paragraph 0075-0076 with the motivation to provide a scattering pattern (paragraph 0075).




Conclusion 
	THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHED AHMED whose telephone number is (571)272-3477.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Primary Examiner, Art Unit 2813